Name: Decision (EU) 2015/727 of the European Central Bank of 10 April 2015 on the total amount of annual supervisory fees for the first fee period and for 2015 (ECB/2015/17)
 Type: Decision
 Subject Matter: management;  accounting;  taxation;  financial institutions and credit;  free movement of capital
 Date Published: 2015-05-06

 6.5.2015 EN Official Journal of the European Union L 115/36 DECISION (EU) 2015/727 OF THE EUROPEAN CENTRAL BANK of 10 April 2015 on the total amount of annual supervisory fees for the first fee period and for 2015 (ECB/2015/17) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Regulation (EU) No 1163/2014 of the European Central Bank of 22 October 2014 on supervisory fees (ECB/2014/41) (1), and in particular Article 9 and Article 16(1) thereof, Whereas: (1) The European Central Bank (ECB) is required to decide the total amount of annual supervisory fees to be levied by issuing fee notices for each category of supervised entities and supervised groups and to publish this information on its website by 30 April of the relevant fee period. (2) The fee notice for the first fee period, i.e. November to December 2014, is to be issued together with the fee notice for the 2015 fee period. The total amount of annual supervisory fees levied in 2015 should therefore reflect the expenditure incurred by the ECB in relation to its supervisory tasks since November 2014. (3) This expenditure primarily consists of costs directly related to the ECB's supervisory tasks, e.g. supervision of significant entities, oversight of the supervision of less significant entities and the conduct of horizontal tasks and specialised services. It also includes costs indirectly related to the ECB's supervisory tasks, e.g. services provided by the ECB's support areas, including premises, human resources management and information technology services. (4) To calculate the annual supervisory fee payable in respect of each supervised entity or supervised group, the total costs are split into two parts: significant entities and groups, and less significant entities and groups. The costs have been split on the basis of the expenditure allocated to the relevant functions that perform the direct supervision of significant supervised entities and the indirect supervision of less significant supervised entities. (5) The expenditure related to banking supervision tasks incurred by the ECB in the first fee period and recoverable via supervisory fees was included in the ECB's Annual Accounts for 2014 (2). (6) The estimated annual expenditure for the 2015 fee period is derived from the approved ECB budget, taking into account any developments in the estimated annual expenditure to be incurred by the ECB that were known at the time this Decision was prepared, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this Decision, the definitions contained in Regulation (EU) No 468/2014 of the European Central Bank (ECB/2014/17) (3) and Regulation (EU) No 1163/2014 (ECB/2014/41) shall apply. Article 2 Total amount of annual supervisory fees for the first fee period and for 2015 1. The total amount of annual supervisory fees for the first fee period and for 2015 shall be EUR 325 986 085, corresponding to the ECB's actual costs for November and December 2014 and an estimate of the ECB's annual costs for 2015 set out in Annex I to this Decision. 2. Each category of supervised entities and supervised groups shall pay the total amount of annual supervisory fees as laid down in Annex II to this Decision. Article 3 Entry into force This Decision shall enter into force on 29 April 2015. Done at Frankfurt am Main, 10 April 2015. The President of the ECB Mario DRAGHI (1) OJ L 311, 31.10.2014, p. 23. (2) Published on the ECB's website at www.ecb.europa.eu in February 2015. (3) Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (OJ L 141, 14.5.2014, p. 1). ANNEX I (EUR) 2014 2015 Total Salaries and benefits 18 456 945 151 665 635 170 122 580 Rent and building maintenance 2 199 243 22 563 517 24 762 760 Other operating expenditure 9 316 824 121 783 921 131 100 745 Total 29 973 012 296 013 073 325 986 085 ANNEX II (EUR) 2014 2015 Total Supervisory fees 29 973 012 296 013 073 325 986 085 of which: Fees levied on significant entities or significant groups 25 622 812 264 068 941 289 691 753 Fees levied on less significant entities or less significant groups 4 350 200 31 944 132 36 294 332